Title: To George Washington from Brigadier General John Fellows, 22 July 1780
From: Fellows, John
To: Washington, George


					
						Sir.
						Sheffield [Mass.] 22. July 1780
					
					The Militia detached from this State and New Hampshire, for three months are directed to rendezvous at Claverack on Hudson’s River, from some most unaccountable neglect not the least Provision is made to supply them. I have a Letter from one of the Magistrates there whreby I am informed that more than 1000 Troops are now billited on the Inhabitants. the remainder of the Detachment I have presumed to halt at Greatbarrington where there are now perhaps 1500 men equally destitute. your Excellency’s reflection will at once suggest to you the innumerable ill Consequences resulting from this Inattention and want of foresight. the spirit of mutiny which will probably hereby be infused into new Levies and the detriment resulting therefrom to the service are not the least nor only Evils to be dreaded. These Considerations have induced me to give your Excellency this Information by Express. and I have no doubt but that as soon as possible these Embarrassments will be removed.
					No Provision is made for supplying the Troops from this State further than to Claverack to which Place they are to procure for themselves for which they have recd a pecuniary Compensation) the new Hampshire Troops are supplyed no further than to Worcester and no Provision is there made for them by this State. whether the comisary General is informed of these Circumstances I knew not but there is an unpardonable neglect somewhere for I am certain nothing but Exertion is necessary (proper Arrangements being previously made) to effect any purpose which can be desired. I am Sir, with the most perfect Esteem Your Excellency’s most Obedt & very hume Servt
					
						John Fellows
					
				